COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis

WENDY LEE TADDONIO

v.   Record No. 2041-94-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
FRANK THOMAS TADDONIO                               JUNE 27, 1995


                                           FROM THE CIRCUIT COURT OF
THE CITY OF ALEXANDRIA
                         Donald H. Kent, Judge

             (Gwena Kay Tibbits, on briefs), for appellant.
             (Dorothy M. Isaacs; Beverly L. Kiefer; Isaacs &
             Rodriguez, on brief), for appellee.


     Wendy Lee Taddonio (mother) appeals the ruling of the trial

judge that a child support order became final twenty-one days

after entry of the order and could not be reconsidered on her

motion.    Mother raises two issues on appeal: (1) whether the

trial judge erred in refusing to consider as clerical error the

absence of language staying, suspending, or vacating the support

order; and (2) whether the trial judge erred in refusing to

exercise discretionary equitable powers to rehear the support

matter.    Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.      Accordingly, we

summarily affirm the decision of the trial court.      Rule 5A:27.

     By order of June 22, 1994, the trial judge granted the

father's petition to reduce his child support payments.      The

trial judge granted the mother's motion to rehear the matter and
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
set a hearing date.   The order granting the motion did not stay,

suspend, or vacate the June 22 support order.   More than twenty-

one days after the June 22 order, the father filed a motion to

vacate the rehearing order.   Ruling that the trial court was

divested of jurisdiction because the June 22 support order was

not stayed, suspended, or vacated within twenty-one days of its

entry, the trial judge vacated its rehearing order.    See Rule

1:1.
       The operation of Rule 1:1 is mandatory.
            Neither the filing of post-trial or post-
            judgment motions, nor the court's taking such
            motions under consideration, nor the pendency
            of such motions on the twenty-first day after
            final judgment, is sufficient to toll or
            extend the running of the 21-day period
            prescribed by Rule 1:1. . . . The running of
            time under [Rule 1:1] may be interrupted only
            by the entry, within the 21-day period after
            final judgment, of an order suspending or
            vacating the final order. For those reasons,
            the pendency of the . . . motion for
            reconsideration, and the subsequent
            proceedings thereon, have no effect on the
            outcome.

School Bd. v. Caudill Rowlett Scott, Inc., 237 Va. 550, 556, 379
S.E.2d 319, 323 (1989).   Thus, the trial judge did not have

discretion to reconsider the final support order after the

expiration of twenty-one days from its entry.

       The June 22, 1994 support order was never stayed, suspended,

or vacated.    "[I]t is not sufficient for the trial judge merely

to express a desire to consider action or take the issue under

advisement."    D'Alessandro v. Commonwealth, 15 Va. App. 163, 167,




                                  2
423 S.E.2d 199, 201 (1992).   Therefore, the trial judge did not

err in ruling that the June 22, 1994 support order was final and

was not subject to being modified more than twenty-one days after

entry.

     Code § 8.01-428(B) allows the correction of clerical errors

by an order nunc pro tunc.    However, a judge's power to make a

correction is not unlimited.
          An order entered nunc pro tunc cannot create
          a fiction that an act not yet performed has
          already occurred. Rather the power of the
          trial court to amend by nunc pro tunc order
          is restricted to placing upon the record
          evidence of judicial action which has already
          been taken, but was earlier omitted or
          misstated in the record.


Holley v. City of Newport News, 6 Va. App. 567, 568, 370 S.E.2d
320, 321 (1988).   The trial judge could not "by a fiction . . .

antedate the . . . [stay of the support order,] an act which

never occurred."   Council v. Commonwealth, 198 Va. 288, 293, 94
S.E.2d 245, 248 (1956).

     Accordingly, the decision of the circuit court is summarily

affirmed.
                                          Affirmed.




                                  3